Name: Commission Regulation (EEC) No 3514/87 of 23 November 1987 amending Regulation (EEC) No 2184/87 as regards the countervailing charges to be imposed where the minimum import price for dried grapes is not observed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 334/ 16 24. 11 . 87Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3514/87 of 23 November 1987 amending Regulation (EEC) No 2184/87 as regards the countervailing charges to be imposed where the minimum import price for dried grapes is not observed Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1928 /87 (2), and in particular Article 9 (6) thereof, Whereas Commission Regulation (EEC) No 21 84/87 (3) fixes the countervailing charges to be imposed where the minimum import price for dried grapes is not observed ; Whereas Article 2 (2) of Council Regulation (EEC) No 2089/85 of 23 July 1985 laying down general rules relating to the system of minimum import prices for dried grapes (4) provides that the maximum countervailing charge shall be determined on the basis of the most favourable prices applied on the world market for signifi ­ cant quantities by the most representative non-member countries ; whereas on the basis of the now known prices applied on the world market, the maximum counter ­ vailing charges at present in force should be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 1 The countervailing charges set out in the third column of Annex II to Regulation (EEC) No 2184/87 shall be amended as follows : (a) In respect of currants falling within subheading 08.04 B I a) or B II a) of the Common Customs Tariff the amounts '217,57' and ' 104,52' are replaced by '307,52' and ' 194,47' respectively. (b) In respect of dried grapes falling within subheading 08.04 B I b) or B II b) of the Common Customs Tariff the amounts '264,37' and ' 146,10' are replaced by '354,32' and '236,05' respectively. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49 , 27 . 2 . 1986 , p. 1 . (2) OJ No L 183 , 3 . 7 . 1987, p. 32 . (3) OJ No L 203 , 24 . 7 . 1987, p. 16 . (4) OJ No L 197, 27 . 7 . 1985, p. 10 .